IN THE UNITED STATES DISTRICT COURT )
FOR THE DISTRICT OF MONTANA F ILE D

MISSOULA DIVISION SEP 09 2019
Cie SO ontana
Missoula
CANDI LEE LILES,
CV 19-91—M—DLC-JCL
Plaintiff,
Vs. ORDER

DAN WILSON,

Defendant.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendation on June 12, 2019, recommending that the Court dismiss this
action for lack of jurisdiction. (Doc. 3 at 4.) Plaintiff Candi Lee Liles failed to
timely object to the Findings and Recommendation, and so waived the right to de
novo review of the record. 28 U.S.C. § 636(b)(1). This Court reviews for clear
error those findings and recommendations to which no party objects. See Thomas
v. Arn, 474 U.S. 140, 149-53 (1985). Clear error exists if the Court is left with a
“definite and firm conviction that a mistake has been made.” Wash. Mut., Inc. v.
United States, 856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).

Having reviewed the Findings and Recommendation, the Court finds no

clear error in Judge Lynch’s recommendation to dismiss Liles’s complaint. Liles

-]-
has not alleged facts suggesting that any party to this litigation is a citizen of a state
other than Montana, and she must show complete diversity of citizenship to
proceed. (Doc. 3 at 3.)
Accordingly, IT IS ORDERED that:
(1) Judge Lynch’s Findings and Recommendation (Doc. 3) is ADOPTED IN
PULL;
(2) Plaintiff Candi Lee Liles’ complaint (Doc. 1) is DISMISSED for lack of
jurisdiction; and
(3) The Clerk of Court shall enter judgment for the Defendant and close this
case.

DATED this 4 " day of September, 2019.

4 (Awusliuen

Dana L. Christensen, Chief Judge
United States District Court
